The exceptions to the refusal of the court to charge as requested, and to the charge as given, fairly, I think, raise the question whether, if a railroad company, in the construction of its road, find it necessary to change the channel of a stream and thus divert its course, and for that purpose construct a new channel, the company is bound to keep such new channel in a suitable and proper condition so as not only to restore but preserve the stream in its former *Page 216 
state of usefulness, as near as practicable. The fifth clause of section 34 of the general railroad act (2 Rev. Stat., 681), among other things, empowers railroad companies to construct their road across, along, or upon any stream of water, water-course, etc., which the route of its road shall intersect or touch, but requires the company to restore the stream or water-course to its former state, or to such a state as not unnecessarily to have impaired its usefulness. The position of the defendant is that, having constructed the new channel with proper care, and in such a manner as that for the time being the stream is restored to its former state of usefulness, and for aught that can then be discovered will permanently so remain, the company is thereby relieved from all responsibility, although it should turn out from the nature of the soil or rocks through which such new channel is constructed, it in a few months permitted the escape of the entire water, and thus, as in the present case, an owner of land situate below the point where the new channel is constructed is wholly deprived of the use of the stream. I am unable to assent to this position. It is insisted that it is a fair deduction from the doctrine of Bellinger v. The New YorkCentral Railroad (23 N.Y., 42), and kindred cases. That principle is, that where legal authority for interfering with a stream upon making compensation exists, the party interfering is not absolutely responsible for a consequential injury arising therefrom, but only when such injury is the result of negligence on his part. An examination of that case will show that, although the apertures for discharge of the water through the embankment were properly constructed, and that due care was taken at the time to secure sufficient capacity for that purpose, yet if subsequent experience showed them deficient, the company was bound to make them suitable and proper for that purpose, and a neglect so to do would render them liable. The duty imposed upon the company in the present case was to restore the stream to its former state of usefulness, as near as might be. The company had the right to divert the stream and construct the new channel therefor, if necessary for the construction of its road, and having the legal right to do this *Page 217 
were not responsible for the consequential injuries to others while the work was being done, if prosecuted with proper energy and dispatch.
The change in the stream was made by the road for its own benefit. The plain intention of the statute in such a case is that the company shall restore the stream to its former proprietors as little impaired in its utility as practicable, so as to subject such owners to no loss or injury, or at any rate, to make the loss as trifling as possible. To effectuate this clear intent, it must be held that the company must not only in the first instance make the channel as perfect as practicable, but continue and preserve it in that state as long as it continues to divert the water from its natural channel. The testator had the right, as owner, to the continued, undiminished flow of the stream in its natural channel over his farm, and of this right he could not be deprived by the legislature without compensation. This right only includes the water flowing in the stream, and does not embrace any surface drainage that may flow into the Niagara river through the defendants' cutting for their road. This cutting the defendants had a right to make, and for the flowing of surface drainage through it there is no liability. The defendants' counsel cites authorities showing that an owner digging in his soil and thereby severing a vein of water running below the surface and causing a spring upon the lands owned by another below, is not responsible for thus destroying the spring, for the reason that the digging being lawful, there is no liability for the consequence of the act. That principle is not at all applicable to the present case. In this, but for the legislative permission for public purposes, the defendant had no right, nor had Voght the power to grant to it any right to divert the stream from its natural channel to the prejudice of the testator. That permission is given, charged with the duty of restoring the stream to the testator as near as practicable to its former usefulness. This is not by any means done if the testator has it restored burdered with the charge of keeping the new channel in repair. That is a burden to which his previous enjoyment of the stream was *Page 218 
not subject, which charge may exceed the whole value of the stream, and thus deprive the testator of his entire property therein. A construction leading to such a result must be rejected. The judgment appealed from must be affirmed.
Affirmed.